DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           M.L., the Mother,
                              Appellant,

                                    v.

DEPARTMENT OF CHILDREN AND FAMILIES, GUARDIAN AD LITEM
                 and J.P.F.B., the Father,
                        Appellees.

                              No. 4D18-2262

                          [November 2, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John A. Frusciante, Judge; L.T. Case No.
502016DP000762.

  Gary L. Pickett, West Palm Beach, for appellant.

  Elizabeth R. Berkowitz of Law Offices of Elizabeth R. Berkowitz, P.A.,
North Palm Beach, for appellee, J.P.F.B., the father. Marynelle Hardee,
Gainesville and Thomasina F. Moore, Tallahassee, for Guardian Ad Litem.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.